The opinion of the court was delivered by
Porter, J.
The probable dependency of a human life on this decision, has compelled our attention to the case in its minutest points. We are satisfied with the regularity of the proceeding. *105The defendant was indicted, arraigned, tried, and convicted at the regular term of the Oyer and Terminer, and by the Act of 14th April, 1834, the court was lawfully adjourned to the time at which he was sentenced. The case of Mills, 1 Harris 627, is not in point; for there the defendant was wholly tried at an adjourned session. — The question most discussed, was the admission of Richard Nolen’s testimony. When the inquest had been summoned, this person, who acted as constable of the township, was designated its foreman, — a dangerous and reprehensible act. In this capacity he examined the defendant as a witness, and after-wards detailed his statements in court. If the defendant had been awakened out of sleep, charged with crime, and then, in the necessary confusion of his faculties, sworn to testify, I should have steadfastly resisted the subsequent introduction of the testimony against him.’ The common law, which justifies an accused man in entire silence, appears in beautiful contrast to the Continental systems, which permit the criminal to be racked by inquisitorial skill, until something be wrung from him which may be patched up into proof of guilt. This case shows nothing of the kind. The phrase “ called up,” commented on by the counsel, does not appear in the record, and if employed by the witnesses, related doubtless to the ordinary case of calling forth a witness, and not of awakening him from slumber. When the defendant was sworn before the inquest, he had neither been charged with nor suspected of crime. He might have declined to testify, and this would have pointed suspicion directly to him. He took the risk of a statement, and cannot complain that he met the legitimate consequences of the act. In the eye of all the authorities, it was a voluntary statement: 3 Moody Crim. Cases 45; Joy on Confessions 62; Roscoe’s Crim. Ev. 45. In the State v. Vaigneur, 5 Richardson 391, a case very similar to the present, where the prisoner, before accusation, testified to the coroner’s jury, his statements were held admissible in the subsequent trial. In the Pennsylvania case to which we have been referred, Commonwealth v. Harman, 4 Barr 269, the examination of a prisoner under oath, before a committing magistrate, was pronounced inadmissible. In that ease, there was a threat of committal on a charge actually preferred, and an ofSeer of the law was engaged in its investigation, with reference to the prisoner himself. In the one, the witness was called on, as any innocent man; in the other he was a criminal at the bar of justice. The difference is all important.
What the court said of the gun, is complained of. The deceased seemed to have been killed by a small pebble, shot into his vitals from a smooth bored gun, such as the defendant’s house contained. On the fatal day, the prisoner was not proved to have carried this gun. The court ask, “ Did he keep it at the mine where he worked, and obtain it after he started, or had he left it *106in the woods, as has been argued ?” This remark is supposed unwarranted, as no proof was given that he had a gun, either at the mine or in the woods; but the suggestion is immediately followed by another, which must be construed with it: “ The fact of Williams having no gun when they left the house, and there being no proof that he obtained one by the way, is the strongest circumstance in his favour, and tends to throw doubt on the whole case.” If any injury was done by the first thought, it was more than removed by the last. The error, if it were one, and its correction, went together. — In that portion of the charge which treats of the possession of the coin, and the right of the jury to infer a higher crime from the possession of stolen articles, sufficient to convict the defendant of larceny, we see as little to condemn. If criminal offences are to be punished, circumstances like these must be laid hold of to prove them. One of the best writers on circumstantial evidence has lent the sanction of his name to the doctrine that possession of the fruits of crime is of great weight in establishing the proof of murder, where that crime has been accompanied with robbery : Wills on Circumstantial Evidence 81: and the principle commends itself to our reason.
Judgment affirmed.